Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 9, 10, 15, 18, 21, 23, 28, 34-36, 38, 39, 41-45, 47, 49, 50, 54,and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fluorophore-labeled biological proteins does not reasonably provide enablement for general structures, biological sample, and samples as in independent claims 1 21, 34, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 



The pertinent Wands Factors are presented below-

1) The breadth of the claims-
The breadth of the claims is extremely vast and all-encompassing with respect to the generic provisions of a structure (cl. 1) and a sample (cl. 34) as well as with respect to biological samples which encompasses a vast amount of samples of complex nature.

2) The state of the prior art-
Super-resolution microscopy is known as a tool for studying minute biological cellular structures and processes therewith (such as molecular architecture in response to treatment of cells by a drug) wherein the created image goes beyond the diffraction limit of light and overcome Abbe’s diffraction limit and thus allow near-molecular scale resolution and biological entities (separated by less than Abbe’s diffraction limit) can thereby be located relatively within the overall biological sample as a whole and their positions defined in three-dimensions.
See for example US 2017/0038574.

3)  The nature of the invention-
	Super-resolution imaging microscopy, or imaging beyond the diffraction limit of light with respect to biological structures that are photoswitchable molecules and their interiors to provide imaging to cellular interiors to new levels of detail and for parallel recording of a plurality of individual emitters that can be mapped or coordinated in three-dimensions.



	4) Level of ordinary skill in the art
	A person with a graduate or PhD level degree in molecular biology and optical imaging.

5) The level of unpredictability in the art
The level of unpredictability in the art is very high given the nature and breadth of the claims to encompass any general structure/sample or general biological sample to be imaged in such a manner of super-resolution microscopy which goes beyond the theoretical diffraction limit.

6) The amount of direction provided by the inventor
The amount of direction provided is related to developing spectroscopic techniques that go beyond the imaging limits of X-ray crystallography and nuclear magnetic spectroscopy with report on protein structure at the atomic level, as well as acknowledging cryoelectronc microscopy for structural visualization of macromolecular biological complex at near atomic resolution.  Applicant then provides direction updating fluorescence microscopy to super-resolution microscopy that breaks the diffraction barrier and wherein the best resolution is found with single molecule localization microscopy (SMLM), wherein based on the repeated activation of small numbers of discrete fluorophores (using PALM, dSTORM, or GSDIM) the precise localization of the fluorophore is determined using a Gaussian fit of the point spread function (see for example pars. [0003-0006,0050] of Applicant’s pregrant publication US 2020/0300763).
The direction provided by the inventor with respect to super-resolution imaging is drawn to these particular super-resolution microscopy techniques that are limited to the field of fluorophore-labeled biological samples as in proteins and providing the underlying molecular architecture of the proteins.
This direction is seen throughout the specification as it is solely related to signatures of biological samples that are labeled with appropriate fluorophore(s) as disclosed therein.
Examiner notes that the disclosure generally proffers at application to assess non-cellular system and/or isolated cellular components and/or modules, and/or subdomains as disclosed in par. [0047], however, the disclosure appears limited to proteins given an absence of sufficient disclosure and examples to the other structural systems proffered.
Applicant does not provide direction to fields outside of fluorescence-based biological super-resolution techniques, and does not disclose application to nanoscale or imaging below the diffraction limit in areas outside of fluorophore tagged biological proteins, let alone to cover fields that are non-biological and commensurate in scope with general structures and samples and such super-resolution therewith.




7) The existence of working examples

A working to biological cellular imaging analysis (i.e. Cav1 and CAVIN [also as PTRF]) and SMLM imaging of Cav1 in PC3 and PC3-PTRF cells, which working examples are limited to fluorophore labeled biological proteins, as in prostate cancer cells.  Applicant provides for molecular architecture of plasma membrane associated caveolae and caveolin-1 scaffolds, wherein point cloud network analysis was applied to SMLM data sets.-
  See pars. [0086-0165].
There is also a working example to drug target validation for cystic fibrosis and the CFTR protein in which SMLM network analysis is used to identify patient lung airway cells in which CF drug treatment specifically impacts CFTR structure, and utilizing fluorescent proteins therewith.
See pars. [0166-0177].

There are no working examples seen beyond these, and particularly none for fields outside of fluorescently-labeled biological samples.

H)  The quantity of experimentation needed to make/use the invention
There is an undue amount of experimentation needed to make/use the invention in its present scope as the nexus between the scope that has been claimed and that which is both disclosed and known to the ordinary artisan is far too wide reaching to be accomplished without undue experimentation.  This is further seen with respect to the extremely high degree of unpredictability of the art in super-resolution microscopy and the general application to structures/samples, and wherein the working examples do not lead one of ordinary skill in the art to be able to make/use the claimed invention without undue experimentation.
In fact, it can be seen through the relatively few, individual working examples, which are provided with respect to very specific biological proteins that undue experimentation would be required in order to make/use the claimed invention in its full scope which extends well beyond the particular applications in the biological field that are exemplified.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 9, 10, 15, 18, 21, 23, 28, 34-36, 38, 39, 41-45, 47, 49, 50, 54, and 55 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While each of independent claims 1, 21, 34, 54, and 55 call for methods of super-resolution microscopy, the bodies of the claims indefinitely provide for super-resolution microscopy.
Presently, the claims are merely drawn to determinations and data manipulation steps, wherein the claims do not set forth a precursor super-resolution microscopy process that particularly yields the plural optical images and single emission events (blinks) therein.
For example, the claims do not provide a particular, initial, precursor illumination/activation and subsequent photodetection/imaging of a fluorophore labeled biological sample and resultant blinks, as in a stochastic optical reconstruction microscopy (STORM) imaging process for single molecule photoswitching creating a superresolution image (resolutions that are smaller than the theoretical Abbe diffraction limit of light).  
The claims do not recite a general super-resolution microscopy technique, let alone a particularly-sought superresolution technique.
Examiner notes in pars. [0003-0005,0050] of Applicant’s pre-grant publication US 2020/0300763 discussion is made with respect to SMLM microscopy as a super-resolution approaches and providing for precise localization of the fluorophore/blinks (based on PALM, dSTORM, N-STORM, GSDIM).
However, the present claims indefinitely provide for any method of super-resolution microscopy, including providing of the biological sample with photoactivatable fluorophore for particular optical interrogation thereof, and clarification is required.

Further, as in claims 1, 4, 6, 9, 10, 15, 18, 21, 23, 28, 54, and 55, the recitation “…noise-like…” in the refining step of independent claims 1 and 21 is indefinitely defined in its metes and bounds as to what is afforded and excluded to be drawn to “noise-like” and thus the refining sought is indefinitely defined.  Further, Applicant’s disclosure does not sufficiently define “noise-like” as in the claims.
Examiner notes par. [0068], however such disclosure is inadequate in defining noise-like characteristics/events and instead relates on a general discussion of the possibility of manners in which to determine noise-like properties.
Clarification is required.

Claims 21, 23, 28, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the biology” does not have proper antecedent basis in the claims and this recitation’s incorporation in the method cannot be clearly understood.
Further, the term “the biology” as found in the relating step in either of the cases provided is not unclearly understood in its metes and bounds.
Further, Applicant’s disclosure does not provide to sufficiently disclose what is meant by and defined by “the biology” as claimed herein.
Examiner notes that the Examples provided in pars. [0086-0177]  provide for caveolea-containing PC3-PTRF and PC3 cells without caveolae, and identifying patients responsive to Orkambi and other cystic fibrosis drugs the SMLM analysis is used to identify patient lung airway cells in which CF drug treatment specifically impacts CFTR structure.
However, this is not commensurate with that provided by the claims and it is not clear if these particular applications (which should thereby be introduced into the claim) are drawn to “the biology” as recited herein.


Further, as in claims 34-36, 38, 39, 41-45, 47, 49, 50, the optional step of “optionally filtering out noise” presents indefinite metes and bounds as to the process and/or items that are constituted as “noise,” and filtered out.
Further, Applicant’s specification does not sufficiently define this “noise” to be filtered out in the context of the claimed method of super-resolution microscopy as recited herein.
Examiner notes par. [0095] of Applicant’s pre-grant publication as the most relevant area of interest in the disclosure, however, such disclosure inadequately defines such “noise,” nor is the claimed “noise” as recited in claim 34 commensurate with the prospective processes and comparisons discussed in par. [0095], wherein the claim does not set forth such comparison steps with respect to network properties of that node of the blink of interest against corresponding properties of a purely random graph.  This disclosure does not make clear what “properties” are looked at within a given node of interest as compared to that of a random graph to ascertain whether the  blink in a ROI is real or not (i.e. not noise or noise).

With regard to claim 6, the recitation “the SMLM microscopy” lacks antecedent basis in the claims and thus the merge threshold’s metes/bound are not clearly defined.

With regard to claims 9, 28, and 38 the recitation provided in parenthesis to “varying proximity thresholds” renders the claim indefinite as it is unclear if this recitation is a part of the claim.  Clarification is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4, 10, and 15 all relate to particulars with respect to “merging” within the refining step of claim 1, wherein claim 1 is recited such that merging is not necessitated to be chosen from the alternative-type listing providing (claim 1 provides a scope wherein solely the choice of “removing one or more single emission events…” is applicable).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Additionally, as in claim 10, the recitation to the specified distance is predicated on an optional recitation of claim 4, which is thereby not necessitated.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34, 36, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jia et al. (“Isotropic 3d Super-resolution…”, Nat. Photonics, Vol. 8, pages 302-306, November 17th, 2014), hereafter Jia.
With regard to claim 34, Jia discloses a method of super-resolution microscopy (Abstract: "Here, we introduce a self-bending pointspread function (SB-PSF) based on Airy beams for threedimensional (3D) super-resolution fluorescence imaging"), the method comprising: mapping three-dimensional location of each single emission event in a plurality of single emission events from a series of optical images of a sample (page 6, section "STORM image analysis": "Single-molecule and STORM movies from the Land R channels (recorded on the left and right halves of the same camera, respectively)") to create a point cloud (Page 6, section "STORM image analysis": the molecule lists in each channel (xLmol, yLmol) and (xRmol, yRmol)); and refining the point cloud by merging two or more single emission events into a node within a merge threshold to create a merged point cloud (the four criteria listed on page 6, section "STORM image analysis": "Fiducial markers and image correlations were used for drift corrections for single-molecule and STORM imaging, respectively." "Localizations in the two channels were linked as arising from the same molecule if they fulfilled the following four criteria").  Further, as in cl. 36, Jia discloses removing non-biological networks (Page 6, section "STORM image analysis") localizations that appeared to have more than one pairing candidates in the other channel were rejected to avoid ambiguity.").  With regard to claim 39, Jia discloses STORM movies acquired as a function of time.  With regard to claim 41, Jia discloses converting the point cloud to a network or graph (see fig. 2, for example), and with regard to claim 43, Jia provides that the images are divided into one or more regions of interest (see figures).  With regard to claim 45, Jia discloses that the sample is a fluorescent labeled sample (e.g. fluoresecently labeled biological sample with fluorophore conjugated antibody; page 4, first par.).  With regard to claims 47-50, Jia discloses comparing with a reference sample used as a negative control and the comparison identifies differences in the merged point cloud/network and the merged point cloud/network from the reference sample, and wherein the comparison is at more than one threshold(fig. 2, for example).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhuang et al. (USPN 7,838,302) is drawn to sub-diffraction limit image resolution techniques including biological entities that are selectively activateable and the method can be used for determining the location of two or more entities immobilized to a common entity (DNA, protein, cell, etc…), and wherein the first and second portions are fluorescently labeled, the first and second portion are each bonded to a common antibody and not bonded directly to each other, which is relevant to Applicant’s field of endeavor.
Zhaung et al. (US 2017/0038574) discloses three-dimensional super-resolution fluorescence imaging using Airy beams and other techniques, which is considered relevant to Applicant’s field of endeavor.
Huang et al. (US 2017/0251191) discloses systems, methods, and computer-readable media for ultra-high resolution 3D imaging of whole cells, which is relevant to Applicant’s field of endeavor.
Xu et al. (WO 2017/027818) discloses spectrally resolved super-resolution microscopy and ultrahigh-throughput single-molecule spectroscopy, which is relevant to Applicant’s field of endeavor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798